Title: John Quincy Adams to Abigail Adams, 14 November 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            No 24
            My Dear Mother.
            The Hague November 14. 1796.
          
          I received a few days ago, your favour of August 10th. it mentions a previous letter of July 11th. which has not yet reached me. The latest date from you before this last is of June 10. From my father I think I have none since May.— The appointment to the mission of Portugal, I find from your Letter was as I had before concluded, unknown to my father. I have already written you upon the subject, and I hope my ever dear and honoured mother that you are fully convinced from my Letters which you have before this received, that upon the contingency of my father’s being placed in the first magistracy, I shall never give him any trouble, by sollicitation for Office of any kind.— Your late Letters have repeated so many times

that I shall in that case have nothing to expect, that I am afraid you have imagined it possible that I might form expectations from such an Event. I had hoped that my mother knew me better. That she did me the Justice to believe that I have not been so totally regardless or forgetful of the Principles, which my education had instilled, nor so totally destitute of a personal sense of delicacy, as to be susceptible of a wish tending in that direction.— I have indeed long known that my father is far more ambitious for my advancement, far more sollicitous for the extension of my fame, than I ever have been, or ever shall be myself; but I have hitherto had the satisfaction to observe that the notice with which my Country and its Government have honoured me, and the confidence which they have been pleased repeatedly to repose in me have been without the smallest agency of my father, other than the recommendation which his services carried with them.
          I am yet unable to say how long I am still to remain here. When I go from hence, I shall according to my engagements pass through London on my way, if I can do it consistently with my public duties. If not, my purposes of a family establishment will be postponed untill my return to America. The observations in your Letter relative to this matter are full of the tenderness as well as of the Prudence, which I have always found in your counsels.— My friend, is as you suppose, accomplished both in mind and person; her education has been such as you conjecture, and it is possible that the habits and manners to which she may become accustomed will afterwards make it painful to her to adopt those of our native Country.— But I think you need not apprehend any thing very fascinating in the connection which we shall form with Courts. I have had a glimpse at two of them, and judging of the rest from them, I will answer for it, you have nothing to dread from their allurements. Besides which, I have thought it my duty to be very explicit with the Lady, on the subject of my future prospects in America, which I have represented in their true and not in flattering colours.— My invariable attachment to my Country, and inflexible determination to make it the permanent residence of my life, my sentiments of Independence, which require the continual sacrifice of every propensity to habits of expence, have all been explained, understood and approved.— Besides all this, my friend has herself a delicate sense of propriety and a mildness of disposition, which will easily acquiesce in the dictates of discretion, and submit without reluctance to those of necessity.— Let me further hope, that she will have an opportunity to improve

by your advice, and to learn from your example how easily and how gracefully an amiable disposition and a virtuous mind can accommodate itself to the grot as well as occasionally enter a Palace.
          But I entreat you above all to be persuaded, that the image of my Country never can be absent from my mind, and that I never can find contentment or delight at a distance from my Parents. What an heart should I have if it were capable of other sentiments. To love his Country and venerate his Parents is undoubtedly among the most imperious duties of Every Man; but I am bound to mine by more than ordinary ties; by the obligations of such tenderness, and indulgence, of such inestimable instruction and virtuous principles, of such gratuitous kindness and unmerited favours, that I should indeed disgrace the name and character of a Man, if I could dismiss the remembrance or the sense of them for a moment from my heart and mind.
          I hope therefore that you will dismiss some part of your anxious apprehensions on my account. That you will believe it impossible for me to be forgetful of my duties to my Parents or my Country, and not impossible for me to descend with a philosophical indifference from my too early elevation, to a station more level with the humility of my pretensions and more conformable to my natural mediocrity. That I can relinquish without a sigh, the station in which I have been placed without a wish; and that if for the comfort of my future life, I must place some part of my trust in the continuance of the Bounties of Providence, I shall at least take care not to incur an incapacity for the continuance of my own exertions.
          If you still take an interest in the Events which are occurring in this bloody quarter of the Earth, you will perhaps be glad to have some news. I suppose however it will be none to you, that both the french armies which began the campaign by an irruption into Germany, have been driven back to the Rhine, after inflicting and suffering Calamities, the mere relation of which ought to give pain to every hearer but which are told and heard with the utmost possible indifference.— The campaign is drawing towards a close, and the two parties are just where they were when it began, bating about an equal share of losses on both sides. The armies will soon go into Winter Quarters, and recruit for a new conflict of the same kind at the opening of the next Season—In Italy, the french are undertaking to establish a new Republic upon their conquests, probably for the sake of scaring the Emperor into a cession of the low Countries. Corsica is abandoned by the English, and Spain has joined in the

War against Great-Britain. There seems to be some impartiality at least in beginning a War on one side, and finishing it on the other. The Spanish declaration of War assigns as one of the grievances against Britain that in the Treaty with the United States of America, the British Government had sacrificed the rights of Spain which were well known to them. This is what in vulgar language is called, letting the cat out of the bag. Our magnanimous allies of France do not like the Spanish Declaration therefore, but think it a weak thing. This precious confession of Spain, is the best of all panegyrics upon Mr: Jay’s Treaty; it is the extorted eulogium of an adversary defeated.— Our town meeting negotiators I dare say will not understand it. They know how to vote a Treaty infamous, or to kick it to H——, or to throw stones at a man, who happens to be in his senses when they are mad, for opening his lips in its defence, but the address of dissolving a formidable secret combination, and of making both the conspiring parties abandon the pretensions upon which they had joined their forces to support each other, the influence of a settlement with one antagonist in procuring an advantageous bargain with another, the disconcerting of designs in a third Quarter, the more deeply hostile, because disguised under the mask of the most cordial friendship, these are things which the progress of time will unfold, which will prove how well qualified a townmeeting is to discuss and decide the political interests and foreign relations of the American Union, which will gloriously vindicate the policy of the Treaty with Britain, but which will not make a single town meeting orator or voter one particle the wiser or the better from his experience.
          There is in this Country a National Assembly as you know, preparing a new Constitution. The Committee appointed to draw it up, after a labour of more than seven months made their report a few days since. It is not yet published.— It is a close imitation of the french Constitution, but alas! it is not sufficiently one and indivisible. Of course it must still undergo, great alterations.
          Lord Malmesbury is at Paris endeavouring to negotiate a Peace. Nobody appears to expect that his mission will come to any thing. The french partizans say that the British Ministry only want a pretext to raise the supplies for the next year and do not intend sincerely to make Peace; the English partizans say that the french Directory are determined not to make Peace, because they are ambitious of Conquest, and hope to make more Revolutions: the charges may be true on both sides.— The french Directory have proposed a law to

restrain the licentiousness of the press; they complain bitterly against all their Journalists— You will see their moral and political sermon to the Legislature, upon the abuses of the press— An old Roman Poet says, that the Gracchi should not complain of sedition.
          My brother is well, and has written you lately.— Whitcomb has recovered from his fever and ague, and I have hitherto escaped it.— I understand that his sweetheart is tired of waiting, and has given him his congé. He thinks she was in the right.
          I am with the most dutiful affection, your Son
          
            John Q. Adams.
          
        